DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "at least one second bead" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 8 depends , has not defined any bead including a first bead or a second bead.
Claim 11 recites the limitation “within the respective bead” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "at least one second seal element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 12 depends, has not defined any seal including a first seal or a second seal.
Regarding claim 12, the limitation wherein the bottom unit has at least one second seal element which is arranged radially on the outside” is not understood.  What is the second seal element arranged radially on the outside of?  Outside of the bottom unit? Outside of the inner tube?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Reybrouck et al. (US-20160201751).
Regarding claim 1, Reybrouck et al. discloses an outer tube (36); an inner tube (30 and/or 30 including 54a) arranged coaxially within the outer tube (figs 2 and 4-10); a guide unit (50) which closes a first end of the outer tube and a first end of the inner tube (figs 2 and 4-10); and a bottom unit (38/54) arranged at a second end of the inner tube (figs 2 and 4-6); wherein the outer tube (36) and the inner tube (30) are deformed plastically (at least during a process of assembly or fabrication), such that the guide unit (50) is connected in a positively locking manner to the outer tube and the inner tube (at least paragraphs 48 and 54, crimp, weld, rolled etc.), and the inner tube (30) is deformed plastically, such that the bottom unit (54/38) is connected in a positively locking manner to the inner tube ( paragraph 48 and figs 2 and 4-10), and/or the outer tube (36) and the inner tube (30) are connected in an integrally joined manner to the guide unit (50), and the inner tube is connected in an integrally joined manner to the bottom unit (figs 2 and 4-10 and at least paragraphs 48 and 54, wherein “attached to” or “directly engaging” have been interpreted as integral and/or a positive locking manner).
Regarding claim 2, Reybrouck et al. discloses wherein the outer tube (36) and the inner tube (30) fix the guide unit (50) and the bottom unit (54) in position by way of the plastic deformation (figs 2 and 4-10, at least paragraphs 48 and 54 wherein at least crimping, rolling ands welding have been interpreted as plastic deformation at the connection point).
Regarding claim 3, Reybrouck et al. discloses wherein the outer tube (36) and the inner tube (30) are connected to the guide unit and/or the inner tube is connected to the bottom unit in a positively locking manner by way of crimping, rolling, caulking and/or lock- beading (figs 2 and 4-10, at least paragraphs 48 and 54 wherein at least crimping, rolling and welding have been interpreted as a positive locking manner).
Regarding claim 4, Reybrouck et al. discloses wherein the outer tube (36) and the inner tube (30) are connected to the guide unit (50) and/or the inner tube is connected to the bottom unit (54) in an integrally joined manner by way of welding (paragraphs 28 and 54).
Regarding claim 7, Reybrouck et al. discloses wherein as a result of the plastic deformation (at least during a process of assembly or fabrication), the inner tube  (30) has at least one first bead (paragraph 48 and at least shown at fig 6, at least at or near arrow A) and at least one second bead (paragraph 48 and at least shown at fig 6, at least at or near 50a) which are of radially inward configuration (fig 6), the first bead engaging into at least one first recess of the bottom unit (paragraph 48 and at least shown at fig 6, at least at or near arrow A), and the second bead engaging into at least one second recess of the guide unit (paragraph 48 and at least shown at fig 6, at least at or near 50a), with the result that the inner tube and the bottom unit are fixed in position in the outer tube (figs 2 and 4-10, and at least paragraphs 48).
Regarding claim 8, Reybrouck et al. discloses wherein as a result of the plastic deformation (at least a weld and direct attachment, paragraph 54), the outer tube (36) has at least one second bead (at least weld at 36 and 50b) which is of radially inward configuration (at least wherein the direct connection is radially inside of the outer peripheral surface of 36), and the guide unit (50) has a guide plate (at least one of 50b/50e) with a guide sleeve (at least 50g in fig 9 or at least the sleeve structure shown in fig 7 outside of the piston rod and inside of 50a) for guiding a piston rod, the second bead being pressed on the guide plate (figs 7-9).
Regarding claim 9, Reybrouck et al. discloses wherein the outer tube (36) and the inner tube (30) have a plurality of beads (paragraph 48 and at least shown at fig 6, at least at or near arrow A and at 50a and at least the welds/direct connection at 50 and 36) which are configured distributed uniformly in the circumferential direction in the outer tube and/or in the inner tube (at least figs 5-10).
Regarding claim 10, Reybrouck et al. discloses the guide unit (50) and the bottom unit (54/38) have in each case at least one first seal element (at least 50b and/or 54a) which seals the guide unit (50)  and the bottom unit (54) in a fluid-tight manner towards the inner tube (figs 2 and 4-10 and paragraphs 46-54).
Regarding claim 11, Reybrouck et al. discloses wherein the guide unit (50) and the bottom unit 54/38) in each case have a seal region (at least at or near 50 and 54) which receives the first seal element (at least 50b and/or 54a) and protrudes into the inner tube (fig 6 at least wherein 50 and 38/54 are inside of 30), the first seal element being arranged axially within the respective bead of the inner tube (at least figs 2 and 6).
Regarding claim 12, Reybrouck et al. discloses wherein the bottom unit (54/38) has at least one second seal element (at least figs 4 and/or  5 and paragraph 30 wherein “a lower mount 54 seals the end of reserve tube 36”) which is arranged radially on the outside and seals the bottom unit towards the outer tube (at least figs 4 and/or 5).
Regarding claim 13, Reybrouck et al. discloses a vehicle (fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reybrouck et al. (US-20160201751) in view of Schurmans (US-20060081428).
Regarding claims 5 and 6, Reybrouck et al. discloses wherein the connection of the outer cylinder to the guide unit can be one of many configurations (crimp, weld, roll, etc. in at least paragraphs 48 and 54) and as set forth above but doesn’t specifically show in the figures wherein a bead of radial configuration sits in a recess of the guide unit.  Schurmans (fig 2) teaches wherein an outer tube (106) has at least one first bead (unnumbered bead on 106 and protruding into 114) which is of radially inward configuration (fig2), and a guide unit (114) has at least one first recess (unnumbered recess on 114 and accepting the protruding bead of 106) that is at least locally or circumferentially configured (re cl. 6, fig 2), the first bead engaging into the first recess, such that the guide unit is fixed in position in the outer tube (fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the mechanical securement of a bead and recess configuration of Schurmans in an environment of extreme conditions at least in order to maintain a fixed axial position of a guide unit and outer tube to thus provide an operable relationship between the outer tube and guide unit (Schurmans abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                             

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657